UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
GLADYS PEREZ, Case No. 2:14-cv-02087-APG-BNW
Petitioner, ORDER CONFIRMING HEARING
Vv.
STATE OF NEVADA, et al.,

Respondents.

 

 

10

11

12

14

IS

16

17

18

19

20

21

22

ZS

 

Mr. Whipple has responded to my order to show cause regarding discovery. However,
his response does not answer all of petitioner Gladys Perez’s concerns. Therefore, I am issuing
this order to confirm that the hearing will go forward at 9:00 a.m. on Friday, February 28,

2020 in Las Vegas Courtroom 6C. Mr. Whipple shall appear and answer questions. At that
time, I also will address Ms. Perez’s motion for an extension of the discovery deadline.

I ORDER plaintiff Gladys Perez’s counsel to promptly serve Mr. Whipple with a copy of

this Order so he is aware of the hearing.

Dated: February 26, 2020. C-
Ce

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

 
